DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 2, and 9 directly contradict the definition of positions listed in the specification. This contradiction can be seen in the table shown below. This can be seen in the chart below which shows how Claims 1, 2, 9, and 11 define the positions and Specification page 17 Paragraphs [0069]-[0073] define another set of positions. The specification goes on the further describe the details of each position along the same definitions as paragraphs [0069]-[0073]. It is unclear which positions include which limitations, therefore Claims 1, 2, and 9 are considered indefinite.

Claim
Specification
1st position
Can opener
Opening of sealed can barrel
2nd position
Opening of the housing to expose the can
Can opener
3rd position
Capping arm
Opening of the housing to expose the can
4th position
Opening of sealed can barrel
Capping arm
5th position
Opening of used can barrel
Opening of used can barrel


Claims 3-8 and 10-14 are rejected to as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 7, 8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramsey et al. (US 2015/0053138) (cited by applicant in IDS dated 5/5/20).
Regarding Claim 1 Ramsey discloses a feeding system (pet dispensing apparatus 1) comprising: a housing that substantially forms an exterior surface of the feeding system (external housing 36; Figure 2), inside the housing comprising: an arm (members 20, 22, 24, and 26) configured to rotate clockwise and counterclockwise to a plurality of positions (“[24] can rotate either horizontally or vertically.” Paragraph [0012] and Paragraph [0035]), wherein the arm is configured to support a can (container securing members 26); a can opener at a first position of the plurality of positions (multipurpose opening mechanism 13; Figure 3B); and an opening of the housing at a second position of the plurality of positions (serving dish in position on top of 22 with arrow towards door 32 in Figure 2; “The pivoting door 32 is opened by an arm 42 connected to a motor 30. The pet food is thereby removed from the pet food dispensing apparatus 1 and ready to be served to the pet.”).
Regarding Claim 2 Ramsey discloses the feeding system of claim 1, further comprising a capping arm (lid 40) at a third position of the plurality of positions (“The pet food disposing area may have a lid 40 that is sealed as to prevent odors from being emitted by the pet food dispensing apparatus 1” Paragraph [0035]; Figure 2; position between dropping empty can into disposing area and when arms 26 return to initial position).
Regarding Claim 6 Ramsey discloses the feeding system of claim 1, further comprising a can chute (input array 16 and disposing area 28) that is configured to be removable from the housing (“The pet food disposing area 28 may be a removable container that can be removed” Paragraph [0035]).
Regarding Claim 7 Ramsey discloses the feeding system of claim 6, wherein the can chute comprises a sealed can barrel (input array 16) and a used can barrel (disposing area 28).
Regarding Claim 8 Ramsey discloses the feeding system of claim 7, wherein each of the sealed can barrel and the used can barrel are configured to maintain one or more cans (pet food containers 12 and empty containers 38; Figure 2).
Regarding Claim 13 Ramsey discloses the feeding system of claim 1, further comprising a cover (door 32) configured to move from a first position that substantially covers the opening of the housing from an interior of the feeding system to a second position that substantially exposes the opening of the housing to the interior of the feeding system (Figures 1 and 2).
Regarding Claim 14 Ramsey discloses the feeding system of claim 1, further comprising a control device (manual interface 54), wherein the control device comprises one or more of a processor, a memory, a network interface, and an image sensor (“FIG. 4 shows a sample menu 100 from the manual interface 54 or a wireless remote… The wireless remote may also be a smart phone, PDA, laptop, PC, gaming system or the like. Preferably, the controlling will be done from a mobile application” Paragraph [0041]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al. (US 2015/0053138) as applied to claim 2 above, and further in view of Sextro (US 2005/0094484) (cited by applicant in IDS dated 5/5/20).
Regarding Claim 3, Ramsey discloses the feeding system of Claim 2. 
Ramsey fails to disclose the feeding system wherein the capping arm comprises one or more lights.
However, Sextro teaches the feeding system (Abstract), wherein the capping arm (feed mixing container cover 17) comprises one or more lights (UV radiation sources 16).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the capping arm of Ramsey with the lights of Sextro, in order to prevent dangerous germs, bacteria, or mold from growing in the food.
Regarding Claim 4, Ramsey and Sextro teach the feeding system of Claim 3.
Ramsey fails to disclose the feeding system, wherein the one or more lights are configured to at least partially limit bacterial and/or mold growth on contents of a can.
However, Sextro teaches the feeding system (Abstract), wherein the one or more lights are configured to at least partially limit bacterial and/or mold growth on contents of a can (UV radiation sources 16; “the UV radiation which is preferably within the wavelength range of approximately 240 to 280 nanometers, preferably approximately 254 nanometers, causes germ killing” Paragraph [0011]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the capping arm of Ramsey with the UV radiation of Sextro, in order to prevent dangerous germs, bacteria, or mold from growing in the food.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al. (US 2015/0053138) as applied to claim 1 above, and further in view of Gelinas (US 2015/0313176) (cited by applicant in IDS dated 5/5/20).
Regarding Claim 5, Ramsey discloses the feeding system of Claim 1.
Ramsey fails to disclose the feeding system, further comprising an elevation screw that is configured to rotate and move the arm vertically upwards and downwards.
However, Gelinas teaches the feeding system (pet feeding system 10), further comprising an elevation screw (jack screw 40) that is configured to rotate and move the arm vertically upwards and downwards (“the lift tray assembly 44 may be raised and lowered in response to rotation of the jack screw 40.” Paragraph [0017]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the conveyor portions of the arm of Ramsey, with the elevation screw of Gelinas, in order to help prevent cans from getting stuck at different points in the system.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsey et al. (US 2015/0053138) as applied to claim 7 above, and further in view of Gordon et al. (US 2017/0202178) (cited by applicant in IDS dated 5/5/20).
Regarding Claim 9, Ramsey discloses the feeding system of Claim 7.
Ramsey fails to disclose the feeding system, wherein an opening of the sealed can barrel is at a fourth position of the plurality of positions.
However, Gordon teaches the feeding system wherein an opening of the sealed can barrel (food storage station 14) is at a fourth position of the plurality of positions (cart arms 63 in position in Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sealed can barrel and arm of Ramsey, with the arm position at the opening of the sealed can barrel as taught by Gordon, in order to help move the can through the system without it getting stuck.
Regarding Claim 10, Ramsey and Gordon teach the feeding system of Claim 9. Ramsey further discloses the feeding system, wherein the opening of the sealed can barrel is configured to release a can from within the sealed can barrel onto a portion of the arm (“The pet food containers 12 drop down on to a first translation mechanism 20. This may be a conveyor belt or other means designed to transport the pet food container 12 from the first input array 16 to the heated base member 24.” Paragraph [0034]).
Regarding Claim 11, Ramsey discloses the feeding system of Claim 7.
Ramsey fails to disclose the feeding system wherein an opening of the used can barrel is at a fifth position of the plurality of positions.
However, Gordon teaches the feeding system, wherein an opening of the used can barrel (waste station 12) is at a fifth position of the plurality of positions (cart arms 63 in position in Figure 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the used can barrel and arm of Ramsey, with the arm position at the opening of the used can barrel as taught by Gordon, in order to help move the can through the system without it getting stuck.
Regarding Claim 12, Ramsey and Gordon teach the feeding system of Claim 11. Ramsey further discloses the feeding system, wherein the opening of the used can barrel is configured to receive a can from a portion of the arm into the used can barrel (“The pet food container base securing members 26 release and the pet food container 12 falls into the pet food container disposing area 28.” Paragraph [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taneja (US 2016/0037748), Womble et al. (US 2020/0150696), Chen (US 10568301), and Taneja et al. (US 2013/0247829) are considered relevant prior art as they pertain to feeding systems with automatic components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649